1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ response received on April 12, 2022.

3.	Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 12, 2022.

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

5.	Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 450 (see fig. 4). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

7.	The abstract of the disclosure is objected to because the abstract does not set forth the nature and gist of the invention.
Correction is required.  See MPEP § 608.01(b).

8.	The disclosure is objected to because of the following informalities: Information about Ref.(1) is missing in para 0005 (see page 2, last para in the specification).
Appropriate correction is required.

9.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 8, the phrase “adapted to” is not a positive limitation; perhaps applicant intends to delete it; there is no antecedent basis for “the presence of a target chemical”; line 14, the phrase “consumer power” should be ---consume power---;
In claim 5, the phrases “adapted to” is not positive limitations; perhaps applicant intends to delete it; the phrase “a trigger pulses” should be ---trigger pulses---; Claim appears to be incomplete; the claim should end with “.”;
In claim 6, the phrases “adapted to” is not positive limitations; perhaps applicant intends to delete it;


In claim 7, the phrases “can be” is not positive limitations; perhaps applicant intends to delete it.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ admitted prior art (AAPA) or Adhikari et al. (Pub. Book; Chemical Sensors Fundamental of Sensing Materials) in view of Johnson (2016/0020769).
As to claims 1, AAPA or Adhikari discloses the chemical detection elements e.g. 100 comprising a single integrated circuit on which is situated: a resistive sensor circuit e.g. 120 configured with a sensor state responsive to the presence of a target chemical e.g. 110 when exposed to a target environment; a transducer e.g. 130 coupled to the sensor element 120 and configured to detect the sensor state and generate an output corresponding thereto; a magnetoelectronic (ME) processing circuit 140 with memory coupled to the transducer 130 and to perform a first sequence of operations during an operational mode on the output from the transducer 130; wherein a detection output is generated by the ME processing element having a detection value based on the  first sequence of operations confirming the presence of the target chemical 120; and a readout and output 150,160 (see e.g. see fig. 1/1.1). AAPA discloses that the use of the near field antenna is known in the related art (see e.g. para 0057). AAPA or Adhikari is silent about the processing circuit not using the power in dormant state or in a quiescent mode. However, the use of the low or no power (in quiescent mode) processing circuit is known in the related art for its use. Johnson is cited to show this feature in para 0102. It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of AAPA or Adhikari to use low or no power consumption processing circuit as taught by Johnson in order to save the power.



    PNG
    media_image1.png
    391
    766
    media_image1.png
    Greyscale


As to claim 2, AAPA or Adhikari in view of Johnson discloses the environmental sensor as explained above wherein the resistive sensor circuit includes a polymer-based chemical detection element 120 (see e.g. fig. 1/1.1 in AAPA or Adhikari).
As to claim 3, AAPA or Adhikari in view of Johnson discloses the environmental sensor as explained above wherein the resistive sensor circuit includes a carbon nanotube based chemical detection element (see e.g. para 0011 of the instant application).
As to claim 4, AAPA or Adhikari in view of Johnson discloses the environmental sensor as explained above wherein the periodic operation is taught by Johnson (see e.g. 142 in fig. 1; para 0102 in Johnson).
As to claims 5-6, AAPA or Adhikari in view of Johnson discloses the environmental sensor as explained above wherein the trigger pulse is used for the antenna (see e.g. 330 in fig. 3a in Johnson).


    PNG
    media_image2.png
    501
    669
    media_image2.png
    Greyscale


As to claim 7, AAPA or Adhikari in view of Johnson discloses the environmental sensor as explained above wherein an antenna is used to send the detected output i.e. the presence of the target chemical (see e.g. para 0057 of the instant specification).
As to claim 8, AAPA or Adhikari in view of Johnson discloses the environmental sensor as explained above wherein the processing circuit and non-volatile memory are situated on a single common substrate (see e.g. para 0133 in Johnson).

    PNG
    media_image3.png
    514
    647
    media_image3.png
    Greyscale

As to claim 9, AAPA or Adhikari in view of Johnson discloses the environmental sensor as explained above wherein the readout circuit is situated on the single common substrate (see e.g. fig. 2; para 0084 in Johnson; the cell/memory includes the readout circuit).
As to claim 10, AAPA or Adhikari in view of Johnson discloses the environmental sensor as explained above wherein the sensor circuit is situated on the single common substrate (see e.g. fig. 3B in Johnson).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s). 

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Johnson (9,024,656) discloses the sensor and the logic circuit on the same substrate 350 (fig. 3B).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY PATIDAR/
Primary Examiner, Art Unit 2858